Exhibit 10.3.1

 

AMENDMENT NUMBER THREE

TO THE AMERICAN BAR ASSOCIATION

MEMBERS RETIREMENT TRUST

 

WHEREAS, pursuant to Article XV of the American Bar Association Members
Retirement Trust Agreement (the “Agreement”), the Agreement may be amended by
written agreement between the American Bar Retirement Association, now called
“ABA Retirement Funds” (“ARF”) and State Street Bank and Trust Company
(“Trustee”).

 

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to the power of amendment
contained in Article XV of the Agreement, the Agreement hereby is amended,
effective as of the date hereof, as follows:

 

1. The name “ABA Retirement Funds” is substituted for the name “American Bar
Retirement Association” in each place where the latter appears, and the term
“ARF” is substituted for the term “ABRA” in each place where the latter name
appears.

 

2. Article XVII hereby is amended by the addition of the following new
Section 17.19 at the end thereof:

 

  17.19 Affiliated Investment Advice Providers. Notwithstanding any provision to
the contrary elsewhere herein, or in the ABA Members Plans , or in the
Administrative and Investment Services Agreement, ARF may authorize and direct
the engagement of an Affiliate of the Trustee to provide investment advice to
Participants regarding the allocation of the assets held on their behalf under
the Trust among the Funds, and in such event shall direct the Trustee to enter
into an Investment Advisory Services Agreement approved by ARF with such
Affiliate. Any such affiliated investment advice provider shall acknowledge in
writing that it is a fiduciary within the meaning of Section 3(21)(A) of ERISA
with respect to the Participating Plans and the Trust. In the event of any
conflict between the provisions of this Section 17.19 and the provisions of the
ABA Members Plans, the provisions of this Section 17.19 shall control.

 

IN WITNESS WHEREOF, ARF and the Trustee hereby cause this instrument to be
executed by duly authorized officers this 24th day of January, 2006.

 

ABA RETIREMENT FUNDS   STATE STREET BANK AND TRUST COMPANY By:  

/s/ Donald Schiller

--------------------------------------------------------------------------------

  By:  

/s/ Beth M. Halberstadt

--------------------------------------------------------------------------------

Its:   President   Its:   Vice President